DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
The claims, as amended in Examiner’s Amendment, are in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dragan Plavsic (Reg. No. 70,313) on 13 July 2022.
Title is amended in accordance with MPEP 606.01.  It is noted that existing title recites generic metadata transmission and thus does not accurately reflect the claimed invention.
The application has been amended as follows:
Title
APPARATUS AND METHOD FOR TRANSMITTING, BASED ON ASSIGNMENT OF BLOCK TO HPB REGION, METADATA GENERATED BY A NON-VOLATILE MEMORY SYSTEM

Specification
¶[76]: As shown in FIG. [[1]] 2, the memory device 150 may include a plurality of memory blocks 152, 154, 156.
¶[79]: The internal configuration of the memory device 150 shown in FIG. [[1]] 2 may be different according to performance of memory system 110.
¶[80]: Referring to FIG. [[1]] 2, the memory device 150 may include a voltage supply circuit capable of supplying one or more voltages to the memory block 152, 154, 156.
¶[139]:  Referring to FIG. [[2]] 4, the controller 130 may include a flash translation layer (FTL) 240 in the controller 130 can be divided into three layers: an address translation layer ATL; a virtual flash layer VFL; and a flash Interface Layer FIL.

Claims
1. (Currently Amended)  A memory system, comprising: 
a memory device including memory blocks, each memory block including a memory cell capable of storing a multi-bit data item, wherein the memory device includes a write booster region including at least one memory block among the memory blocks, the at least one memory block including a memory cell storing a single-bit data item; and 
a controller configured to assign a first memory block in the write booster region to a host performance booster (HPB) region when the first memory block is closed, and to transmit, to a host, an indication that the first memory block is assigned to the HPB region, wherein the HPB region is associated with storing, in the host, mapping information of the memory device.

2. (Currently Amended)  The memory system according to claim 1, wherein the controller is further configured to transmit map data to the host in response to a request, the map data associated with a data item stored in the first memory block assigned to the HPB region.

3.  (Currently Amended)  The memory system according to claim 2, wherein: 
the controller is configured to include a logical-to-physical (L2P) map data item into the map data, the L2P map data item used [[for]] in translating a logical address of a valid data item, stored in the memory block, 

4. (Currently Amended)  The memory system according to claim 2, wherein: 
when the request associated with the map data is input from the host, the controller is configured to include a logical-to-physical (L2P) map data item into the map data, the L2P map data item used [[for]] in translating a logical address, associated with a valid data item to be outputted in response to a read request, 

5. (Currently Amended)  The memory system according to claim 1, wherein: 
the controller is configured to perform data migration when there is no data input/output operation corresponding to a request from the host, 
the data migration including storing a single-bit data item, temporarily stored in a second memory block included in the write booster region, to a third memory block, stores a multi-bit data item per a memory cell, among the memory blocks in the memory device, wherein the [[first]] second memory block is the least frequently or recently used memory block in the write booster region.

6. (Currently Amended)  The memory system according to claim 5, wherein the controller is configured to release the [[first]] second memory block from the write booster region when the data migration for all single-bit valid data items stored in the [[first]] second memory block is successfully completed.

7. (Currently Amended)  The memory system according to claim 6, wherein the controller is configured to transmit, to the host, an indication that the second memory block is released from the HPB region.

8. (Currently Amended)  The memory system according to claim 5, wherein the controller is further configured to: 
after completing the data migration, add a map data item, which is associated with a data item migrated or moved by the data migration, into a response or a notification 

9. (Currently Amended)  The memory system according to claim 2, wherein, when a read request, associated with the map data, , corresponding to the read request, 

10. (Currently Amended)  A method for operating a memory system including a memory device, the memory device including memory blocks including a memory cell capable of storing a multi-bit data item, the memory blocks including at least one memory block, which is assigned to a write booster region and includes a memory cell storing a single-bit data item, the method comprising: 
receiving a write request and a write data item from a host; 
programming the write data item in a memory block included in the write booster region; 
closing the memory block and assigning the memory block in the write booster region to a host performance booster (HPB) region, when the memory block is closed; and 
transmitting, to the host, an indication that the memory block is assigned to the HPB region, wherein the HPB region is associated with storing, in the host, mapping information of the memory device.

12. (Currently Amended)  The method according to claim 11, further comprising: 
including a logical-to-physical (L2P) map data item in the map data, the L2P map data item used [[for]] in translating a logical address [[for]] of a valid data item, stored in the memory block, into a physical address.

13. (Currently Amended)  The method according to claim 11, further comprising: 
when the memory system receives the request from the host, including a logical-to-physical (L2P) map data item in the map data, the L2P map data item to be used [[for]] in translating a logical address, associated with a valid data item to be outputted in response to a read request, 

14. (Currently Amended)  The method according to claim 13, further comprising: 
while there is no data input/output operation corresponding to a request input from the host, 
performing data migration to store the single-bit data item, temporarily stored in a first memory block included in the write booster region, 

16. (Currently Amended)  The method according to claim 15, further comprising: 
after completing the data migration, adding a map data item, which is associated with a data item migrated or moved by the data migration, into a response or a notification 
transmitting the response or the notification to the host.

17. (Currently Amended)  The method according to claim [[11]] 14, further comprising: 
transmitting, to the host, an indication that the first memory block is released from the HPB region.

18. (Currently Amended)  A controller which is coupled via at least one data path to a memory device including memory blocks, each memory block including memory cells, each memory cell capable of storing a multi-bit data item, the controller including at least one processor, at least one memory, and logic, at least a portion of the logic comprised in hardware and executed by the at least one processor, the logic to: 
receive a write request and a write data item from a host; 
program the write data item in a write booster region of the memory device, wherein the write booster region includes at least one memory block among the memory blocks, the at least one memory block including a memory cell storing a single-bit data item; 
assign a first memory block included in the write booster region to a host performance booster (HPB) region when the first memory block is closed; and 
transmit, to the host, an indication that the first memory block is assigned to the HPB region, wherein the HPB region is associated with storing, in the host, mapping information of the memory device.

19. (Currently Amended)  The controller according to claim 18, wherein the logic is configured to transmit map data to the host in response to a request input from the host, the map data associated with a data item stored in the first memory block assigned to the HPB region.

20. (Currently Amended)  The controller according to claim 18, wherein the logic is configured to perform data migration while there is no data input/output operation corresponding to a request input from the host, 
the data migration including storing the single-bit data item, temporarily stored in a second memory block included in the write booster region, to a third memory block, second memory block is the least frequently or recently used memory block in the write booster region.

Reasons for Allowance
Claim 1 recites, as least, notifying host that HPB region has a block that is assigned when said block is closed.  This subject matter is reflected in the following limitations of claim 1.
a controller configured to assign a first memory block in the write booster region to a host performance booster (HPB) region when the first memory block is closed, and to transmit, to a host, an indication that the first memory block is assigned to the HPB region, wherein the HPB region is associated with storing, in the host, mapping information of the memory device
Cho (US 20210034514) teaches storage device 1200 (memory device) with physical storage space comprising turbo write buffer (write booster region) with “a” memory blocks (see Cho Fig. 2, ¶[40], [44]) that contains SLC memory cell (a memory cell storing a single-bit data item) (see Choe ¶[42]).  Cho also teaches writing write data to said turbo write buffer (see Cho ¶[46]) where i) Subramanian (US 9727249) teaches closing a block (first memory block) when said block is full (see Subramanian col 2 ln 46-49) and ii) Noguchi (US 20110191628) teaches notifying host when said block is assigned to a segment (region).  However, prior art of record do not appear to explicitly teach i) said block is assigned to said segment when said block is closed and ii) said segment is associated with caching of mapping information in said host.  In other words, prior art of record fail to teach notifying host of a block that is assigned, to a region associated with caching of mapping information in host, when said block is closed.  Therefore, claim 1 is allowable over prior art.
Claims 10 and 18 recite the same allowable subject matter as claim 1.  Therefore, claims 10 and 18 are allowable for the same reason as claim 1.
Claims, dependent upon independent claims 1, 10 or 18, are also allowable for the same reason as said independent claims.
The claims, as amended supra, are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139